Citation Nr: 1739877	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-19 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney at Law 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION

The Veteran had active service from September 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied service connection for hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but further development is necessary to resolve the issue. 

Although the Veteran underwent a VA examination in February 2008, the examiner did not provide an adequate medical opinion. 

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the examiner stated that "it is my opinion that any hearing loss or tinnitus present at this time is not related to a history of military noise exposure."  As the examiner did not apply the correct legal standard (at least as likely as not), this opinion is inadequate.  


Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records.

2. After completing directive #1, schedule the Veteran for VA audio examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

The examiner should note that the Veteran's military occupational specialty (MOS) was cannon crewman, which the VA has determined has a high probability of hazardous noise exposure.  The examiner's opinion should address the and fully explain the impact, if any, of acoustic trauma on bilateral hearing loss. 

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




